Citation Nr: 1610114	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  15-05 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a neck disability, to include as secondary to back disability.  

3.  Entitlement to service connection for a tail bone disability.  

4.  Entitlement to service connection for scar, residual of cyst removal.  

5.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

A.  Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1981 to September 1981, with additional service in the Reserves. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

Here, the Board notes that the Veteran denied during his February 2013 VA examination that he experienced any cyst scar residuals, or that he has made any claims for such.  The evidence of record shows that the Veteran filed a claim in February 2012 which specified a "cyst scar" in the disabilities listed.  As such, the claim is before the Board.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for headaches is REMANDED to the Agency of Original Jurisdiction (AOJ).   


FINDINGS OF FACT

1.  The competent evidence of record (the best evidence) shows that the Veteran does not have current diagnoses of a tail bone disorder or cyst scar residuals, to include in ACDUTRA and INACDUTRA.

2.  A back disorder and a neck disorder were not present during the Veteran's period of active duty or for many years thereafter; and, the preponderance of the evidence provides evidence that the Veteran's diagnosed back disorder and neck disorder are not related to his active service, or ACDUTRA and INACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The criteria for service connection for a tail bone disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  The criteria for service connection for scar residuals have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his claimed disabilities are related to his period of active service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015). 

Service connection for certain chronic diseases will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2015). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACDUTRA. 38 U.S.C.A. §§ 101(24), 106 (West 2014). ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  38 U.S.C.A. § 101(22)(a), (c) (West 2014).

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24) (West 2014).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24) (West 2014); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  For any period of INACDUTRA, there must be a showing of an injury incurred in or aggravated in the line of duty. 

Ordinarily, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R.  § 3.306(a) (2015).  However, the presumption of aggravation does not apply to a period of ACDUTRA or INACDUTRA, even if "Veteran" status has been previously established because the claimed disability must have been aggravated "in [the] line of duty."  38 U.S.C.A. § 101(24)(B) (West 2014); see also Smith, supra, 24 Vet. App. at 48.

"Injury" is defined as harm resulting from some type of external trauma.  "Disease" is defined as harm resulting from some type of internal infection or degenerative process.  VAOPGCPREC 4-2002. 

If a claimant establishes qualifying disease or injury during ACDUTRA or INACDUTRA, the claimant must still show the existence of a present disability and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.



Tail Bone Disorder and Cyst Scar Residuals

The Veteran's service treatment records (STRs) from his period of service in the Reserves are negative for report of, treatment for, or diagnosis of a tail bone disorder, or any other problems which could be seen as related to such disorder.   The records do show that the Veteran was seen for a pilonidal cyst on his buttocks area in March 1985.  The cyst area was treated, and on a follow-up visit, the cyst was noted as "healing well."  He received no further treatment for it, and no complications were shown.  In fact, the STRs did not mention any other cyst issues.  

The Veteran's September 1981 separation examination showed no defects, and qualified the Veteran for separation.  His periodic Reserves medical examinations did not show any tail bone or cyst residuals problems or disorders, or any other issues which could be construed as indicating them. Clinical evaluations of the Veteran's systems were normal.  He denied all "significant history" and noted that he was in "good health."  His own statements at this point would provide factual evidence against his own claims. The Veteran was deemed qualified for continuing service in the Reserves, and then for separation.

Regarding the first element of service connection (i.e. a current diagnosis), importantly, the Veteran's medical records do not show (overall) diagnoses of a tail bone or cyst residuals.  In March 1985, as mentioned above, the Veteran reported that he had a cyst on his buttocks.  In the same month, his cyst was deemed as "healing well."  In fact, the Veteran himself denied that he had any cyst residuals, or any cyst-related issues, during the February 2013 VA examination.  

As for a tail bone disorder, the Veteran's medical records are silent for any tail bone related issues at all.  No formal diagnosis of a tail bone disorder was ever made, and the Veteran's medical records from 1985-on are silent for any cyst-related complaints.  

In other words, the Veteran's medical records show that the Veteran does not have a tail bone disorder or any cyst residuals.  The Board simply has no medical indication of the existence of this problem, with the service and, most importantly, post-service evidence provides evidence against the Veteran's claims.

As such, the Veteran's claims for service connection for a tail bone disorder and cyst residuals fail.  While there is some limited evidence supportive of the Veteran's claim for cyst residuals (acute buttocks cyst issues in 1985 and the Veteran's own claims), the best evidence of record shows that the Veteran does not have a current diagnosis of a tail bone disorder or cyst residuals.  In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claims for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board has considered whether the Veteran experienced a tail bone disorder or cyst residuals at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of a tail bone disorder or cyst residuals at any time during the pendency of this appeal (2012-on).  The Veteran also has not identified or submitted any competent evidence, to include a medical opinion diagnosing the disorders, or a medical nexus, relating his tail bone disorder or cyst residuals to active service.   

Because the Veteran does not currently experience a tail bone disorder or cyst residuals, it is unnecessary for the Board to consider in detail whether the disorders are related to his active service.  Since the Veteran does not experience any disorders, there is nothing to service-connect.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).    

Accordingly, service connection for a tail bone disorder or cyst residuals is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis of a disability.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

The Board has considered the Veteran's lay statements in support of his claims.  In his claim, the Veteran related that he believed that he had a tail bone disorder and cyst residuals, and that they were related to his service.

Although laypersons are competent to provide opinions on some medical issues, as to the specific issues in this case, diagnosing a current a tail bone disorder and cyst residuals and their etiologies, these issues fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, the Veteran has not been shown to possess the medical expertise to diagnose a tail bone disorder and cyst residuals and their etiologies.  The claims file does not contain any medical examinations definitively diagnosing the Veteran with a tail bone disorder and cyst residuals, or linking his self-reported symptoms to his active service.  In sum, there is no evidence, medical or otherwise, to support the Veteran's statements.  In fact, the Veteran himself has denied experiencing any cyst residuals at the February 2013 VA examination.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claims.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims of entitlement to service connection for a tail bone disorder and cyst residuals, that doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014).  The claims of entitlement to service connection for a tail bone disorder and cyst residuals are denied.

Back Disorder and Neck Disorder  

The Veteran asserts that his back is related to his active service, and his neck disorder stems from his back problems.  

The Veteran's STRs show that he complained of back pain in June 1981, and was diagnosed with muscle sprain after falling on an obstacle course in August 1981. He did not report any back-related complaints after August 1981.  He also never reported any neck pain, or anything that could be construed as neck pain complaints at any point in active service. 

The Veteran's September 1981 separation examination showed no back or neck defects, and qualified the Veteran for separation.  His periodic Reserves medical examinations did not show any back or neck problems or disorders, or any other issues which could be construed as indicating such disorders.  Clinical evaluations of the Veteran's systems were normal.  He denied all "significant history" and noted that he was in "good health."  The Veteran was deemed qualified for continuing service in the Reserves, and then for separation.

His post-service medical service records show that the Veteran was diagnosed with degenerative arthritis of the spine in 2007.  

In addition, in 2000, the Veteran had cervical spine surgery to remove bone spurs.  In 2001, he underwent fusion of three vertebra in the cervical spine.    

None of the Veteran's medical records tie his current back and neck disorders (which clearly do exist at this time) to his active service, or any incidents therein.  

In fact, the Veteran has reported to his treating physicians that he experienced a back and neck injury on the job in 2000 "after lifting a guy of the floor while on the job[ ]" and that he has been experiencing back and neck pain "for the last 4 years [.]"  See January 11, 2008, VA treatment notes.  The Veteran's own prior statements again provide highly probative factual evidence against his own claim.

Importantly, at this point the Veteran did not indicate he had this problem and the post-service injury aggravated the problem, but instead clearly indicates a back and neck problem that began well after service.

The February 2013 VA examiner opined that the Veteran's back and neck disabilities are not related to his active service.  The examiner explained that the Veteran reported lower back pain on two occasions while he was in service, and did not report back pain again.  The examiner related that the Veteran only reported back and neck pain after a 2000 work-related injury.  The examiner also reported that the Veteran told him that the Veteran's neck pain started long before service, and worsened after the Veteran injured his back and neck in 2000.

A December 2015 private physician opined that the Veteran's current back disability stemmed from his in-service back injury, and that the 2006 workers compensation incident "was sequelae of the trauma that occurred on active duty."  The Board places a low probative value on this medical opinion.  The opinion was based on the Veteran's reports to the physician only - there is no indication that the physician reviewed the Veteran's STRs, or his post-service medical records, all of which are highly probative and relevant as they speak to when the Veteran's back and neck disorders began.  The physician was operating under the impression that the Veteran's at-work incident occurred in 2006, while the Veteran related it occurred in 2000 in other documents.  In addition, the Veteran related to the physician that he injured his back at work whole "simply crawling on the floor."  In other instances, the Veteran reported that he injured his back and neck on the job when he lifted a co-worker.  In sum, the Board does not find the December 2015 medical opinion persuasive, as it was not based on the evidence on record.    

After a review of the record, the Board concludes that entitlement to service connection for a back disorder and a neck disorder is not warranted. While the Veteran has diagnoses of the conditions, the competent and probative evidence of record does not demonstrate a nexus between the back disorder and the neck disorder and his active service.  While the Veteran reported back pain twice in active service, the back pain was apparently acute and resolved.  The rest of the available STRs is absent of any complaints or findings related to the disorders during active service.  The Veteran reported no neck disorder or any further back problems, and did not report any issues at time of service separation.

Further, as indicated, the record includes medical treatment records and VA examinations speaking to the etiology of the disorders at issue.  None of the physicians or examiners has found any relationship between the Veteran's active service and the post-service diagnoses of back and neck disorders (a recent medical opinion did but, as explained above, the Board does not place high probative value on that opinion).  To the contrary, medical records have reported that the Veteran's back and neck disorders stem from a work injury that he experienced about 20 years after separation from active service.    

As such, the Veteran's claims for service connection for back and neck disorders fail.  The Veteran's diagnosed disorders cannot be attributed to his active service.  In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
  
The Board has considered the Veteran's lay statements in support of his claims.  Although laypersons are competent to provide opinions on some medical issues, as to the specific issue in this case, diagnosing current back and neck disorders and their etiologies, these issues fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, the Veteran has not been shown to possess the medical expertise to diagnose such complex medical issues as back and neck disorders and their etiologies.  The claims file does not contain any medical records linking the Veteran's disorders to his active service, or his periods of ACDUTRA or INDUTRA.  To the contrary, medical records tie the said disorders to a 2000 work injury the Veteran experienced.  In sum, there is no evidence, medical or otherwise, to support the Veteran's assertions.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claims.

Accordingly, service connection for back and neck disorders is not warranted because the Veteran has not satisfied the second requirement of service connection, i.e., a nexus between a currently-diagnosis of a qualifying disability and a nexus to active service.  See 38 C.F.R. § 3.303 (2015); see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014).  The claims of entitlement to service connection for a back disorder and for a neck disorder, to include as secondary to a back disorder, are denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided a notice letter in May 2012 informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with multiple VA examinations for his various claims.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a neck disability is denied. 

Entitlement to service connection for a tail bone disability is denied.

Entitlement to service connection for cyst scar residuals is denied.


REMAND

Initially, the Board notes that the Veteran's service records for his Reserves service have not been obtained and associated with the claims file.  Medical records associated with the claims file indicate that the Veteran first complained of "severe or frequent headaches" in June 1983.  It is unclear whether he was in a period of ACDUTRA or INACDUTRA during June 1983.  Before proceeding with a decision, the Veteran's duty status during the month of June 1983 must be verified, and his service department ACDUTRA and/or INACDUTRA records must be obtained for that month.  Cahall v. Brown, 7 Vet. App. 232 (1994).  Service department records are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992); 38 C.F.R. § 3.203 (2015).    

In addition, the Board finds that an additional VA examination should be provided to determine the nature and etiology of any headache disorder, if any.  A June 1983 routine medical examination showed that the Veteran complained of "severe or frequent headaches" and his post-service medical records show complaints of headaches.  As such, the Veteran should be afforded a VA examination to ascertain the nature and etiology of any existing headache disorders. 
Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Ask the Veteran to submit any evidence he has which shows his duty status during June 1983, to include copies of any orders or other service personnel records, or annual point summaries for 1983.

2. Contact the appropriate source(s) to verify Veteran's actual periods of ACDUTRA and/or INACDUTRA for June 1983.  Obtain and associate with the claims file a point credit summary that breaks down the duty codes and the specific dates to which those duty codes apply.

3. Schedule the Veteran for a VA examination with a medical doctor to ascertain the nature and etiology of any headache disorder.  The examiner must review the claims file and should note that review in the report.  All appropriate tests should be conducted.  The examiner should provide a rationale for any opinions expressed and reconcile any opinion with all pertinent evidence of record, including the service medical records, post-service medical records, and VA treatment records.  The examiner must consider the Veteran's lay statements regarding the incurrence of the claimed disability and the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner must provide the following opinions:

a) Diagnose all current headache disorders.

b) Identify the earliest manifestations of any headache disorders.

c) Opine whether it is at least as likely as not (50 percent or more probability) that any current headache disability is the result of any injury during active service, ACDUTRA and/or INACDUTRA, or was aggravated (made permanently worse by) by the Veteran's active service or any periods of ACDUTRA.




4. Then readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


